




Exhibit 10.85
TRANSITION SERVICES AGREEMENT
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of the 27th day of January, 2015, by and between Covidien LP, a Delaware
limited partnership (“Seller”), and The Spectranetics Corporation, a Delaware
corporation (“Purchaser” and, together with Seller, each a “Party” and
collectively, the “Parties”).
RECITALS
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of October 31, 2014, by and between Seller and Purchaser,
Purchaser has acquired from Seller the Purchased Assets and assumed from Seller
the Assumed Liabilities;
WHEREAS, as contemplated by the Purchase Agreement, on the terms and subject to
the conditions set forth herein, Seller shall provide to or procure for
Purchaser certain transition services following the Closing; and
WHEREAS, this Agreement is entered into, among other things, pursuant to the
proposed Decision and Order, which is designed to resolve the competitive
concerns the FTC identified with the Acquisition, as described in the Complaint.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants, and agreements that are to be made and performed by the
Parties hereto and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed as follows:
ARTICLE I
DEFINITIONS; INTERPRETATION


1.1    Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Purchase Agreement, as it
may be amended from time to time in accordance with the terms thereof, and the
following terms shall have the meanings set forth below:
“Agreement” has the meaning set forth in the Preamble.
“Authorized Third Parties” has the meaning set forth in Section 2.4.
“Confidential Information” means: (A) in respect of Information provided in
documentary form or by way of a model or in other tangible or intangible form,
Information which at the time of disclosure to the Receiving Party is marked, or
otherwise designated, to show expressly or by implication that it is imparted or
disclosed in confidence; (B) in respect of Information that is imparted or
disclosed orally or by demonstration or presentation, any Information that the
Receiving Party has been expressly informed by the Disclosing Party at the time
of disclosure to have been imparted or disclosed in confidence; (C) in respect
of



--------------------------------------------------------------------------------



Information imparted or disclosed orally or by demonstration or presentation,
any note or record of the disclosure; (D) other Information for which it should
be reasonably apparent to the Receiving Party from the face or presentation of
such Information that such Information should be treated confidentially; (E) any
copy of any of the foregoing; and (F) the existence of the discussion or
negotiations as contemplated herein or of the possibility of the transactions
contemplated hereby.
“Disclosing Party” has the meaning set forth in Section 4.1(a).
“Force Majeure” has the meaning set forth in Section 7.15.
“Information” means (A) with respect to that disclosed by Seller, information
relating to the Services provided pursuant to this Agreement, by or on behalf of
Seller, to Purchaser, in oral or documentary form or by way of models or other
tangible or intangible form or by demonstrations or presentations; and (B) with
respect to that disclosed by Purchaser, information relating to Purchaser’s
utilization or receipt of Services provided pursuant to this Agreement, by or on
behalf of Purchaser, to Seller, in oral or documentary form or by way of models
or other tangible or intangible form or by demonstrations or presentations,
including the Purchaser Data.
“Party” and “Parties” have the meanings set forth in the Preamble.
“Permitted Disclosees” has the meaning set forth in Section 4.1(c).
“Proper Use” means: (A) with respect to Purchaser, the use of Seller’s
Confidential Information for the purpose of conducting the Business (as defined
in the Purchase Agreement) in connection with the Services; and (B) with respect
to Seller, the use of Purchaser’s Confidential Information for the purpose of
providing the Services.
“Purchase Agreement” has the meaning set forth in the Recitals.
“Purchaser” has the meaning set forth in the Preamble.
“Purchaser Data” means electronic data of Purchaser processed by, stored in, or
accessible electronically via the servers or applications which are the subject
of the Services.
“Receiving Party” has the meaning set forth in Section 4.1.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Seller” has the meaning set forth in the Preamble.
“Service Coordinator” has the meaning set forth in Section 2.2.
“Service Period” has the meaning set forth in Section 6.1.
“Services” has the meaning set forth in Section 2.1(a).

2





--------------------------------------------------------------------------------



“Services Schedule” has the meaning set forth in Section 2.1(a).
“Transition Period” has the meaning set forth in Section 2.1(a).
1.2    Interpretation.
(a)    The headings contained in this Agreement and any Exhibit or Schedule are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement.
(b)    The words “hereof,” “hereby,” “hereto,” “hereunder,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement.
(c)    Whenever the words “include,” “includes,” “including” or “among other
things” are used in this Agreement, they shall be deemed to be followed by the
words “without limitation,” unless otherwise specified.
(d)    Unless the context clearly requires otherwise, “or” shall be inclusive
and not exclusive.
(e)    References to a Person are also to its successors and permitted assigns.
(f)    All references herein to “days” shall mean calendar days, unless
otherwise indicated.
(g)    All references to “dollars” and “$” are to the currency of the United
States of America.
ARTICLE II
TRANSITION SERVICES


2.1    Services.
(h)    Subject to the terms and conditions of this Agreement, Seller shall
provide, and, as applicable, cause its Affiliates, representatives and
Authorized Third Parties (as defined below) to provide, to Purchaser the
transition services described on Schedule 2.1 attached hereto (the “Services
Schedule”), and such modified or additional services as may be agreed upon by
the Parties from time to time and set forth in written amendments to this
Agreement (collectively, the “Services”), for the period from the Closing Date
until the termination or expiration of this Agreement pursuant to Article VI
below (the “Transition Period”). Seller shall provide the Services or shall
cause the Services to be provided to Purchaser in substantially the same manner
as Seller generally provides such services or similar services to itself and its
Affiliates.
(i)    Seller shall, and as applicable, shall cause its Affiliates,
representatives and Authorized Third Parties to, (i) comply in all material
respects with applicable Laws

3





--------------------------------------------------------------------------------



relating to the performance of the Services and (ii) observe and comply in all
material respects with any reasonable confidentiality, security, privacy or
other policies of Purchaser relating to the performance of the Services which
have been provided to Seller reasonably in advance.
(j)    To the extent permitted by Law and the applicable license or contract,
Seller agrees to pass through to Purchaser any rights Seller may have with
respect to Authorized Third Parties in connection with any failure by such
Authorized Third Parties to comply in all material respects with applicable Laws
relating to the performance of the Services or to observe and comply in all
material respects with any reasonable confidentiality, security, privacy or
other policies of Seller or Purchaser relating to the performance of the
Services.
2.2    Service Coordinators. Each of Seller and Purchaser shall nominate a
representative to act as the primary contact person with respect to the
provision of the Services (each such person, a “Service Coordinator”). The
Service Coordinators shall be managerial-level employees of Purchaser and
Seller, as applicable. The names of the initial Service Coordinators, and each
of their respective phone numbers, facsimile numbers and email addresses, are
set forth on Schedule 2.2 attached hereto. Each of Seller and Purchaser may, in
its sole discretion, change its Service Coordinator from time to time by
providing written notice to the other Party of such change and the relevant
contact information for the new Service Coordinator at least three (3) Business
Days prior to such change taking effect. Unless Seller and Purchaser otherwise
agree in writing, all communications relating to this Agreement or to the
Services shall be directed to the Service Coordinators in accordance with
Section 7.2 hereof.
2.3    Access and Cooperation. Purchaser shall, and shall cause its applicable
Affiliates to, make available on a timely basis to Seller, its Affiliates and
each Authorized Third Party such Information, cooperation and assistance
reasonably requested by Seller, its Affiliates or such Authorized Third Party to
enable Seller, its Affiliates or such Authorized Third Party to provide the
Services. Purchaser shall, and shall cause its applicable Affiliates to, provide
to Seller, its Affiliates or the Authorized Third Party reasonable access to the
premises of Purchaser and such Affiliates and the systems, software and networks
located therein, to the extent necessary for the purpose of providing the
Services. Seller shall ensure that it, its Affiliates and each other Authorized
Third Party complies in all material respects with applicable Law and
Purchaser’s security and other policies and procedures, as may be provided to
Seller by Purchaser in writing from time to time.
2.4    Subcontractors. Seller may subcontract any of its obligations under this
Agreement to third-party service providers which have been approved by Purchaser
(“Authorized Third Parties”), which approval shall not be unreasonably withheld,
conditioned or delayed; provided that (i) the Services shall continue to be
supplied in accordance with the provisions of this Agreement; (ii) Seller shall
cause each such Authorized Third Party to be subject to the confidentiality
obligations of Article IV; and (iii) Seller shall remain primarily liable for
the provision of the Services to the extent that it is so liable under the terms
and

4





--------------------------------------------------------------------------------



conditions of this Agreement. The Authorized Third Parties include those parties
so identified in Schedule 2.4.
2.5    Consents. Purchaser and Seller shall use commercially reasonable efforts
to obtain, at Purchaser’s sole cost and expense, all licenses, approvals and
consents of any third party required by Seller or its Affiliates to provide the
Services; provided that to the extent any such license, approval or consent is
not obtained, Purchaser and Seller shall cooperate with each other, upon written
request of Purchaser, in endeavoring to obtain for Purchaser, at no cost to
Seller, an arrangement with respect thereto to provide the Services.
Notwithstanding anything to the contrary in this Agreement, Seller shall not be
obligated to provide, or cause to be provided, any Service or make available, or
cause to be made available, to Purchaser the benefit of any third-party license
or contract to the extent that such an action would violate the terms of
Seller’s or its Affiliate’s license or contract with any third party, require
Seller or its Affiliates to commence any litigation or offer or grant any
accommodation (financial or otherwise) to any third party to obtain any such
license, approval or consent, or that would otherwise require the payment by
Seller or its Affiliates of additional fees or other consideration not
reimbursed by Purchaser hereunder.
2.6    Compliance by Seller’s Personnel. Seller shall use its commercially
reasonable efforts to ensure that any Persons engaged in providing the Services
on behalf of Seller (the “Personnel”) (i) comply with all of Purchaser’s
reasonable and lawful requests, directions or regulations made known to Seller
in relation to the safety and security of Purchaser’s premises, property or
personnel and (ii) at all times while on Purchaser’s premises, maintain
standards of conduct, efficiency, punctuality and attire that comply with
Purchaser’s reasonable and lawful requests that are made known to Seller.


ARTICLE III
FEES AND EXPENSES


3.1    Fees and Expenses. The fees and expenses for each of the Services to be
provided hereunder are set forth in the Services Schedule.
3.2    Billing and Payment; No Set-off. Amounts payable in respect of Services
under this Agreement shall be invoiced to Purchaser monthly in arrears and paid
to Seller, as directed by Seller, which amounts shall be due within thirty (30)
days after the date of invoice. All amounts due and payable hereunder shall be
invoiced and, except as set forth in the Services Schedule, paid in U.S. dollars
without offset, set-off, deduction or counterclaim, however arising.
3.3    Additional Costs. Purchaser shall reimburse Seller for Seller’s and its
Affiliates’ reasonable and documented additional costs incurred in connection
with the provision of the Services that have been approved by Purchaser in
writing prior to the incurrence of such costs, which approval shall not be
unreasonably withheld, conditioned or delayed.

5





--------------------------------------------------------------------------------



3.4    Late Payments. Purchaser shall pay a late payment charge equal to two
percent (2%) per month on all amounts due hereunder by Purchaser but not
received by Seller on or before the due date.
3.5    Taxes. The fees and expenses to be paid for the Services provided
pursuant to this Agreement are exclusive of taxes. Upon notice from Seller of
the amount of any tax required to be paid in connection with the provision of
the Services, Purchaser shall pay such taxes to Seller for remittance to the
applicable taxing authorities. Seller shall promptly furnish to Purchaser such
evidence as may be required by the applicable taxing authorities to establish
that any such tax has been paid by Seller to assist in obtaining any tax credits
for the amounts withheld from payments pursuant to this Agreement.
ARTICLE IV
CONFIDENTIALITY


4.1    Confidentiality. Each Party (the “Receiving Party”) agrees that, from the
date of this Agreement until the [●] anniversary of the date hereof, it shall,
and shall cause its Affiliates and representatives to:
(a)    take reasonable measures to maintain the confidentiality of all
Confidential Information of the other Party (the “Disclosing Party”);
(b)    use such Confidential Information only for the Proper Use;
(c)    permit access to such Confidential Information only to such of its
directors, officers, employees and advisors having a need to know such
Confidential Information (“Permitted Disclosees”), provided, that the Receiving
Party shall inform each of those Permitted Disclosees of the confidential nature
of such Confidential Information and instruct them to comply with the
obligations of the Receiving Party in respect thereof, and the Receiving Party
shall be responsible for any breach of this Section 4.1 by any of its Permitted
Disclosees;
(d)    make copies of the Confidential Information of the Disclosing Party only
to the extent that the same are reasonably required for the Proper Use;
(e)    treat all Confidential Information of the Disclosing Party with the
degree of care to avoid disclosure to any third party as is used with respect to
the Receiving Party’s own information of like importance which is to be kept
confidential; and
(f)    promptly return all Confidential Information of the Disclosing Party to
the Disclosing Party upon its written request or (at the Disclosing Party’s
option) destroy all such Confidential Information and provide to the Disclosing
Party a certificate of such destruction signed by a duly authorized officer of
the Receiving Party.
4.2    No Release. Where any Confidential Information of the Disclosing Party is
the subject of any national or governmental security regulations, the Receiving
Party shall, and

6





--------------------------------------------------------------------------------



hereby undertakes to, take such measures as may be required by such regulations
to protect such Confidential Information. Without prejudice to any obligations
imposed on and assumed by the Receiving Party under any national or governmental
security regulations, the obligations of confidentiality herein shall not apply
to any Information which the Receiving Party by its written records can show:
(a)    was in the possession of the Receiving Party before such Information was
imparted or disclosed by the Disclosing Party;
(b)    is independently developed by any representative, agent or employee of
the Receiving Party without access to or use or knowledge of the Information;
(c)    is in or subsequently comes into the public domain other than by breach
by the Receiving Party of its obligations hereunder;
(d)    is received by the Receiving Party without restriction on disclosure or
use from a third party which the Receiving Party reasonably believes is entitled
to make such disclosure;
(e)    is approved for release by the written agreement of the Disclosing Party;
or
(f)    is required to be disclosed by Law or the rules of any Governmental
Authority, provided, that, if the Receiving Party is to make such disclosure, it
shall give the Disclosing Party as much prior notice thereof as is reasonably
practicable so that the Disclosing Party may seek such protective orders or
other confidentiality protection as the Disclosing Party, in its sole
discretion, may elect, and the Receiving Party shall reasonably cooperate with
the Disclosing Party in protecting the confidential or proprietary nature of
such Confidential Information which is to be so disclosed.
ARTICLE V
NO WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION


5.1    No Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
SERVICES TO BE PURCHASED UNDER THIS AGREEMENT ARE PROVIDED AS IS, WHERE IS, WITH
ALL FAULTS, AND WITHOUT WARRANTY OR CONDITION OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.
5.2    Limitation of Liability. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY:
(a)    THE MAXIMUM LIABILITY OF SELLER AND ITS AFFILIATES (AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES) TO, AND THE SOLE REMEDY OF, PURCHASER
AND ITS

7





--------------------------------------------------------------------------------



AFFILIATES (AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, VENDORS AND
EMPLOYEES) WITH RESPECT TO ANY AND ALL CLAIMS ARISING IN CONNECTION WITH THE
PROVISION OF THE SERVICES BY SELLER, ANY OF ITS AFFILIATES OR ANY AUTHORIZED
THIRD PARTY, REGARDLESS OF THE THEORY UPON WHICH THE LIABILITY IS PREMISED,
SHALL NOT EXCEED THE LESSER OF (A) $[●] AND (B) THE AGGREGATE AMOUNT OF FEES
RECEIVED BY SELLER WITH RESPECT TO THE PROVISION OF ALL SERVICES UNDER THIS
AGREEMENT;
(b)    IN NO EVENT SHALL SELLER OR ITS AFFILIATES (OR THEIR RESPECTIVE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) BE LIABLE TO PURCHASER OR ITS
AFFILIATES (OR THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES) FOR
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, SPECIAL OR INDIRECT DAMAGES IN CONNECTION
WITH THIS AGREEMENT OR THE PERFORMANCE OF THE SERVICES, EVEN IF SELLER OR ITS
AFFILIATES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND PURCHASER
HEREBY WAIVES ON BEHALF OF ITSELF, ITS AFFILIATES, DIRECTORS, OFFICERS, AGENTS
OR EMPLOYEES ANY CLAIM FOR SUCH DAMAGES INCLUDING ANY CLAIM FOR PROPERTY DAMAGE
OR LOST PROFITS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE; AND
(c)    EXCEPT TO THE EXTENT SET FORTH IN SECTION 2.4, IN NO EVENT SHALL SELLER
OR ITS AFFILIATES BE LIABLE FOR THE ACTS OR OMISSIONS OF ANY AUTHORIZED THIRD
PARTY.
5.3    Indemnification.
(a)    Seller shall indemnify and hold harmless Purchaser and its Affiliates
(and their respective directors, officers, agents and employees) from and
against any Losses arising out of, relating to or in connection with, any action
or omission by Seller in providing the Services hereunder arising out of or
resulting from Seller’s gross negligence, fraud or willful misconduct in
connection with the Services.
(b)    Purchaser shall indemnify and hold harmless Seller and its Affiliates
(and their respective directors, officers, agents and employees) from and
against any Losses arising out of, relating to or in connection with the
provision of Services under this Agreement, except to the extent any such Loss
arises from Seller’s gross negligence, fraud or willful misconduct in connection
with the Services.
ARTICLE VI
TERM AND TERMINATION


6.1    Term. Unless earlier terminated pursuant to Section 6.2(b), with respect
to each Service (or any portion thereof), the term of this Agreement as it
relates thereto will be for a period beginning on the Closing Date and
continuing until the earlier of: (a) [●] months from

8





--------------------------------------------------------------------------------



the Closing Date; (b) the termination date as set forth in the Services Schedule
with respect to such Service, if any; or (c) termination by Purchaser of such
Service pursuant to Section 6.2(a); provided, however, that, if Seller’s
material breach of this Agreement in respect of providing the Services set forth
in Section 2 (Clinical Affairs Services), Section 5 (Quality Affairs Services),
Section 6 (Regulatory Affairs Services) or Section 8 (Research and Development
Services) of the Services Schedule causes a material delay in Purchaser’s
receipt from the FDA of pre-market approval of the DCB Product (as such
pre-market approval was being sought by Seller on the date hereof), the
termination date for any such Service affected by such material breach may be
extended at the reasonable request of Purchaser until the earlier of (i) such
time as such pre-market approval shall have been obtained (or is no longer
reasonably expected to be obtained) and (ii) two (2) years following the
termination date as set forth in the Services Schedule with respect to such
Service. For purposes of this Agreement, the term “Service Period” shall mean,
with respect to any particular Service, the period between the Closing Date and
the effective date of termination of such Service pursuant to the terms of this
Article VI.
6.2    Termination.
(c)    Any of the Services, or any portion thereof, may be terminated by
Purchaser, in its sole discretion, at any time by furnishing thirty (30)
calendar days’ prior written notice to Seller of Purchaser’s intention to
terminate the applicable Service, which written notice shall specify (i) the
Service (or portion thereof) being terminated and (ii) the date on which such
Service (or portion thereof) shall be terminated; provided, however, that
Purchaser shall be responsible for the payment of any and all charges and fees
owed to Seller under this Agreement for such Service rendered prior to the later
of (A) the effective date of termination of such Service and (B) in the event
that Seller is contractually or legally required to incur expenses related to
such Service beyond the effective date of termination, the date that Seller is
no longer contractually or legally required to incur such expenses; provided
that Seller shall have delivered written notice to Purchaser of its good faith
estimate of any such expenses within ten (10) business days of its receipt of
Purchaser’s notice of termination, which such notice of termination Purchaser
may rescind within ten (10) business days of its receipt of Seller’s notice of
such expenses.
(d)    Either Seller or Purchaser may terminate this Agreement upon written
notice thereof to the other Party pursuant to Section 7.15. Either Seller or
Purchaser, with respect to (i) below, or Seller, with respect to (ii) below, may
immediately terminate this Agreement by written notice to the other Party upon
the occurrence of any of the following events:
(i)    the other Party (A) becomes insolvent, (B) makes an assignment for the
benefit of creditors, (C) files or has filed against it any petition under a
bankruptcy Law or any other Law for relief as a debtor (or similar Law in
purpose or effect) or (D) enters into liquidation or dissolution proceedings;
(ii)    any amount or fee due under this Agreement remains unpaid by Purchaser
for a period of more than fifteen (15) calendar days following

9





--------------------------------------------------------------------------------



Purchaser’s receipt of a notice of delinquency; provided, however, that Seller
may only terminate this Agreement pursuant to this Section 6.2(b)(iii) in the
event Purchaser’s past due payment obligations under this Agreement exceed
$100,000.
6.3    Post-Termination Cooperation. Upon termination of any particular Service
pursuant to this Article VI (other than termination pursuant to Section 6.2(b)
by Seller), Seller shall use commercially reasonable efforts to provide such
cooperation and assistance as is requested by Purchaser and necessary to enable
the successful transition of the functions previously served by the terminated
Service from Seller to Purchaser. Purchaser shall reimburse Seller for all
reasonable expenses incurred by Seller to provide such requested cooperation and
assistance.
6.4    Effect of Termination. Without prejudice to the survival of other
agreements of the Parties, the right of Seller to receive the applicable
payments for fees, if any, for the Services rendered under this Agreement shall
survive the termination or expiration, in whole or in part, of this Agreement.
In addition, Article III, Article IV, Article V, Article VII, Section 6.3 and
this Section 6.4 shall survive the termination or expiration of this Agreement.
ARTICLE VII
MISCELLANEOUS


7.1    Waiver. Either Party may (a) extend the time for the performance of any
of the obligations or other acts of the other Party, (b) waive any inaccuracies
in the representations and warranties of the other Party contained herein or in
any document delivered pursuant to this Agreement or (c) waive compliance by the
other Party with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the Party to be bound thereby. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
7.2    Notices. Any notice or other communication required or permitted under
this Agreement shall be in writing and deemed to have been duly given (i) five
(5) Business Days following deposit in the mails if sent by registered or
certified mail, postage prepaid, (ii) when sent, if sent by facsimile
transmission and if receipt thereof is confirmed by machine generated receipt,
(iii) when delivered, if delivered personally to the intended recipient and
(iv) one Business Day following deposit with a nationally recognized overnight
courier service, in each case addressed as follows:
If to Seller:
Covidien
3033 Campus Drive
Plymouth, Minnesota 55441
Attn:     VP of Business Development

10





--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:
Covidien
Vascular Therapies
3033 Campus Drive
Plymouth, Minnesota 55441
Attn:     Legal Department


and


Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432
Attn: General Counsel
Facsimile: (763) 572-5459


and


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn:    Victor I. Lewkow
    Matthew P. Salerno
Facsimile: (212) 225-3999
If to Purchaser:
The Spectranetics Corporation
9965 Federal Drive
Colorado Springs, CO 80921
Attn:    General Counsel
Facsimile: (719) 447-2022


with a copy (which shall not constitute notice) to:


Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attn: Minh Van Ngo
Facsimile: (212) 474-3700

7.3    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any term or other
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid, illegal or unenforceable, (a) a suitable and

11





--------------------------------------------------------------------------------



equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity, illegality or unenforceability, nor shall such
invalidity, illegality or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
7.4    Entire Agreement. This Agreement, together with the Purchase Agreement,
the other Ancillary Agreements and the Confidentiality Agreement, contains the
entire agreement between the Parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof.
7.5    Assignment. Except as explicitly provided herein, neither Party may
directly or indirectly transfer any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other Party;
provided, however; that Purchaser shall be entitled to assign (without the
consent of Seller) any or all of its rights or obligations under this Agreement
to a Person that acquires all or substantially all of the DCB Business from
Purchaser so long as Purchaser nonetheless remains fully responsible for the
performance of all of its obligations hereunder. Any purported transfer or
delegation in violation of this Section 7.5 shall be null and void.
7.6    No Third-Party Beneficiaries. Except for the rights granted under Section
5.3, this Agreement is for the sole benefit of the Parties and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
7.7    Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by the Parties.
7.8    Disputes. In the event of any controversy or dispute arising out of or
relating to this Agreement, the Service Coordinators shall in good faith attempt
to resolve such dispute. If after 20 days the Parties have not reached an
agreement with respect to such dispute, either Party may file a claim against
the other Party pursuant to Section 7.9 below.
7.9    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)    This Agreement, the rights of the Parties and all Proceedings arising in
whole or in part under or in connection herewith shall be governed by and
construed in accordance with the Laws of the State of Delaware, without regard
to any conflicts of law principles of such state that might apply the law of
another jurisdiction.
(b)    With respect to any Proceeding relating to this Agreement, each Party
irrevocably (i) agrees and consents to be subject to the exclusive jurisdiction
of the United States District Court for the District of Delaware or any Delaware
State court sitting in the City of Wilmington and (ii) waives any objection
which it may have at any

12





--------------------------------------------------------------------------------



time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceeding has been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceeding, that such
court does not have any jurisdiction over such Party. The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective Parties to this
Agreement. Each of Seller and Purchaser irrevocably agrees that service of any
process, summons, notice or document by United States registered mail to such
Party’s address set forth above shall be effective service of process for any
Proceeding in Delaware with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 7.9(b). Notwithstanding the foregoing, a
Party may commence any Proceeding in any court other than the above-named courts
solely for the purpose of enforcing an order or judgment issued by any of the
above-named courts.
(c)    EACH OF PURCHASER AND SELLER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION AS BETWEEN THE PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR ANY OTHER
ANCILLARY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR
DISPUTES RELATING HERETO OR THERETO. EACH OF PURCHASER AND SELLER (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE PURCHASE
AGREEMENT AND THE OTHER ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.9(c)
7.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Party (including by facsimile or pdf attachment), it being understood that
all Parties need not sign the same counterpart.
7.11    No Presumption. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any
provisions of this Agreement.
7.12    Relationship of the Parties. It is expressly understood and agreed that
in rendering the Services hereunder, each of the Parties is acting as an
independent contractor and

13





--------------------------------------------------------------------------------



that this Agreement does not make the providing Party an employee, agent or
other representative of the other Party for any purpose whatsoever. Neither
Party has the right or authority to enter into any contract, warranty, guarantee
or other undertaking in the name or for the account of the other Party, or to
assume or create any obligation or liability of any kind, express or implied, on
behalf of the other Party, or to bind the other Party in any manner whatsoever,
or to hold itself out as having any right, power or authority to create any such
obligation or liability on behalf of the other Party or to bind the other Party
in any manner whatsoever (except as to any actions taken by a Party at the
express written request and direction of the other Party). No employee,
contractor or subcontractor of either Party shall be deemed to be an employee,
contractor or subcontractor of the other Party, it being fully understood and
agreed that no employee of either Party is entitled to benefits or compensation
from the other Party. Each Party is wholly responsible for withholding and
payment of all applicable national, state and local and other payroll taxes with
respect to its own employees, including any contributions from them as required
by Law.
7.13    Availability of Equitable Relief. The Parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with the terms hereof. Accordingly, prior to
the termination of this Agreement pursuant to Article VI, in the event of any
breach or threatened breach by a Party of its obligations under this Agreement
prior to the Closing, the affected Party shall be entitled to equitable relief
(including specific performance of the terms hereof) without prejudice to any
other rights or remedies that may otherwise be available to such other Party.
7.14    Construction of Agreements. Notwithstanding any other provisions in this
Agreement to the contrary, in the event and to the extent that there shall be a
conflict between the provisions of this Agreement and the Purchase Agreement,
the provisions of the Purchase Agreement shall control.
7.15    Force Majeure. Seller shall not be responsible to Purchaser under this
Agreement for failure or delay in performing any obligations under this
Agreement (other than obligations regarding payment of money or confidentiality)
due to factors beyond its reasonable control, including, without limitation,
war, terrorism, hostilities, sabotage, revolution, riot, civil commotion,
national emergency, strikes, lock-outs, failure of supplies of power or fuel,
mechanical or equipment failures, prohibitions against imports or exports of any
product, impossibility of obtaining components or a force majeure affecting a
supplier of components that results in a shortage of supply of components,
epidemics, explosion, fire, flood, earthquake, force of nature, natural disaster
or any other act of God, or any Law, proclamation, regulation, ordinance,
embargo, or other act or order of any court or Governmental Authority, each to
the extent the same are beyond the reasonable control of the affected Party
(each such factor, a “Force Majeure”). Upon the occurrence of a Force Majeure,
the Party failing or delaying performance shall use commercially reasonable
efforts to promptly notify the other Party. Any Party subject to a Force Majeure
shall resume performing its obligations under this Agreement as soon as
reasonably practicable. Except as otherwise provided herein, if a Force Majeure
occurs, the affected Party shall be excused from performing and the time for
performance shall be extended as long as that Party is unable to perform as a
result of the Force Majeure.

14





--------------------------------------------------------------------------------



Notwithstanding the foregoing, if a Force Majeure continues, or is reasonably
expected to continue, for a period of ninety (90) days or more, and such Force
Majeure substantially impairs the affected Party’s performance of its
obligations under this Agreement, the other Party shall have the right and
option to terminate this Agreement upon written notice thereof to the affected
Party.


[Signature page follows.]







15





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have caused this Transition Services
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
COVIDIEN LP
THE SPECTRANETICS CORPORATION
By:
/s/ Matthew Nicolella
By:
/s/ Paul A. Gardon
 
Name: Matthew Nicolella
 
Name: Paul A. Gardon
 
Title: Vice President and Assistant Secretary
 
Title: Senior Vice President










[SIGNATURE PAGE TO THE TRANSITION SERVICES AGREEMENT]



--------------------------------------------------------------------------------




SCHEDULE 2.1
TRANSITION SERVICES AND FEES
No.
Service
Service Period
Fee/ Consideration
1.
Information Technology Services
The IT Services shall consist of Services provided by Seller to Purchaser and
its Affiliates related to the following:
• Transition of Seller’s IT information in a mutually agreed upon file format
(the “Data Transfer Services”), such information to include all data related to
the Transferred Employees and employees that become employed by Purchaser or its
Affiliates (collectively, “Hired Employees”), including:
• Pay history, including base, bonus, long-term incentive, and any other pay
components tracked in Seller’s IT systems
• Action/Reason Code associated with pay history data above
• Most recent year-end payroll summary
• Use of communication / IT systems for Hired Employees
• Transfer of Hired Employees’ mobile phones and phone numbers (including
transfer of landline numbers) to Purchaser (subject to Purchaser making suitable
arrangements with carriers, and noting that the phones will only work on the
current carriers’ networks)
• Forwarding of current Seller e-mail addresses (including any aliases) to
Purchaser-designated e-mail addresses for Hired Employees and provide access to
email forwarding agreement
• Copy and transfer of data and information (i.e., email, data, hard drive
files) residing on any Hired Employee hardware (e.g. laptops) to Purchaser’s
employee hardware
• Order management with respect to DCB Products clinical trials
• Any hardware leases and software licenses related to the foregoing
Up to 12 months post-Closing
For any Services provided more than 6 months after the Closing Date, Purchaser
and Seller shall agree to any fees or consideration in accordance with an hourly
rate of $50 in respect of Seller’s employees
 
 
 
 


1



--------------------------------------------------------------------------------



2.
 
Clinical Affairs Services
The Clinical Affairs Services shall consist of Services for Purchaser and its
Affiliates related to the following:
• Provision of assistance with respect to the Illumenate clinical trials of the
DCB Products (the “Illumenate Trial Series”), including:
• To the extent Seller is currently utilizing a 3rd party Clinical Research
Organization (“CRO”) as of Closing, transfer of CRO contractual relationship to
Purchaser or to a 3rd party CRO selected by the Purchaser
• To the extent Seller is not utilizing a 3rd party CRO as of Closing, transfer
of Seller’s clinical affairs activities to Purchaser or to a 3rd party CRO
selected by the Purchaser 
• Transfer of data systems, data management, and biostatistics for the
Illumenate Trial Series to Purchaser or to a 3rd party CRO selected by the
Purchaser
• Provide all clinical data and reports in paper and electronic form, including
statistical plan and data and support services related thereto
• Transfer of clinical trial steering committee, clinical events committee and
data safety monitoring board
• Transfer of clinical trial protocol sponsorship with the FDA and, with respect
to jurisdictions outside the United States, the relevant Competent Authorities
and Ethics Boards, including submission of written request to the FDA and such
Competent Authorities and Ethics Boards transferring ownership/sponsorship of
any investigational device exemptions and related submissions and of clinical
trial agreements (such as all regulatory filings and all correspondence,
including meeting minutes, emails and phone call records)
Up to 12 months post-Closing (except for support Services related to the
transition of statistical plans and data, which shall be up to 6 months)
For any Services provided more than 6 months after the Closing Date (except for
support Services related to the transition of statistical plans and data, which
shall be 3 months post-Closing), Purchaser and Seller shall agree to any fees or
consideration in accordance with an hourly rate of $50 in respect of Seller’s
employees
3.
Accounting and Finance Services
The Accounting and Finance Services shall consist of Services for Purchaser and
its Affiliates related to the following:
• The transfer of any applicable vendor contracts, accounts payable and other
contracts
• The transfer of all historical expenses related to the DCB Products
Up to 6 months post-Closing
None


2



--------------------------------------------------------------------------------



4.
Minnesota Facilities Services
The Minnesota Facilities Services shall consist of Services for Purchaser and
its Affiliates related to the following:
• Access to Seller’s existing facilities in Plymouth, MN (the “Minnesota
Facilities”), for Hired Employees and Purchaser’s existing employees, including
access to manufacturing personnel and facilities, quality control personnel and
facilities and clean room personnel and facilities related to (i) DCB Products
and (ii) EverCross and NanoCross PTA Products (the “Relevant PTA Products”)
• Transfer of Hired Employees from the Minnesota Facilities to a new facility in
Minnesota to be designated by Purchaser
Up to 6 months post-Closing
None
5.
Quality Affairs Services
Quality Affairs Services shall consist of Services for Purchaser and its
Affiliates related to the following:
• Access to document control systems, procedures and records, employee training
records, complaint handling procedures and records and any other similar
information related to the DCB Products. Data will be provided for Relevant PTA
Products for the last 12 months.
• For purposes related to replication of Relevant PTA Products lines, access to
and transfer of documents to the extent primarily related to Relevant PTA
Products, including those related to any device master records, design history
files, design verifications and validations, process validations, device history
records, manufacturing instructions yields and quality control systems and any
other documents related to quality testing
• Transfer of DCB and PTA quality system and related records and information
(including records of personnel employed in functions related to the DCB
Products and standard operating procedures, work instructions, forms, and
templates related to the DCB Products and Relevant PTA Products)
• Delivery of compliance training records (including access to resources and
materials related to DCB Products and Relevant PTA Products)
• Transfer of all applicable documents in native file format or other editable
format and support in verifying the accuracy of the content transferred onto
Purchasers system
• Provide historical CAPA reports existing in Service Provider's systems
• Provide historical internal and external audit reports from audits conducted
on the DCB Products and Relevant PTA Products and on the quality systems for the
DCB Products and Relevant PTA Products and from audits conducted in respect of
the associated suppliers of materials and components for such products
Up to 12 months post-Closing
For any Services provided more than 6 months after the Closing Date, Purchaser
and Seller shall agree to any fees or consideration in accordance with an hourly
rate of $50 in respect of Seller’s employees


3



--------------------------------------------------------------------------------



6.
Regulatory Affairs Services
Regulatory Affairs Services shall consist of Services for Purchaser and its
Affiliates related to the following:
• Provide the following documents to support transition to Purchaser’s systems:
• All current and historical US regulatory documents in paper and electronic
form including any FDA comments or correspondence, including any FDA
correspondence related to approval of advertising and promotional materials
• All current and historical registrations and regulatory filings outside the US
in paper and electronic form if available including any comments or
correspondence with the notified body or regulatory agency and (where feasible)
the distributor
• Provide notifications to the FDA and EMA of the assignments of premarket
approvals and authorizations to affix CE Marks
• Provide timely access and resources to conduct ad-hoc teleconference meetings
with any member of the Service Provider’s regulatory team to address any
unanticipated questions
• Provide other electronic documents including all regulatory filings, design
dossiers, device master records associated with Product registration submissions
in the US, EU and other applicable countries
Up to 6 months post-closing
None
7.
Sales and Marketing
Sales and Marketing Services shall consist of Services for Purchaser and its
Affiliates related to the following:
• Access to global training and marketing resources relating to the DCB Products
(including clinical affairs resources and clinical science relating to the DCB
Products)
• Access to list of target accounts in EU for initial product launch and all
market intelligence data related to the DCB Products
• Subject to the consent of the relevant trade show vendor and presenter,
transfer of podium time and access to presenters related to the DCB Products in
connection with trade shows and access to or transfer of any current or planned
published content relating to the DCB Products
Up to 6 months post-Closing
None


4



--------------------------------------------------------------------------------



8.
Research and Development Services
Research and Development Services shall consist of Services for Purchaser and
its Affiliates related to the following:
• Transfer of all existing projects primarily related to the DCB Products
(including any shelf life extension projects) and provide support related to the
completion of such projects
• Access to research and development equipment used for any on-going projects
primarily relating to the DCB Products
• Delivery of training and support Services relating to DCB Product packaging
• Purchaser may use Seller’s environmental chambers for DCB Product currently
undergoing accelerated aging. For purposes of clarification, Purchaser will be
responsible for maintenance, execution and results of DCB Product aging
• Transfer the design choices selected and any documentation created to support
long term potential packaging changes. For purposes of clarification, Purchaser
will be responsible for maintenance, execution and results of any long term
packaging changes.
• Seller will complete any active pre-clinical work and assist in the transfer
of any planned pre-clinical work
Up to 6 Months post-Closing
None


5



--------------------------------------------------------------------------------



9.
Manufacturing Services
Manufacturing Services shall consist of Services for Purchaser and its
Affiliates related to the following.  For purposes of clarification, Purchaser
will be responsible for replication and validation of manufacturing line of
Relevant PTA Products. Seller will provide subject matter experts and assist in
replication and validation of any manufacturing line of Relevant PTA Products.
• Access to current products and process development areas related to DCB
Products
• Delivery of equipment maintenance, engineering and calibration support
• Delivery of purchasing / supplier quality assurance support in connection with
raw material vendors relating to DCB Products and Relevant PTA Products
• Training with respect to production of Relevant PTA Products and engineering
and quality control related to PTA testing methods (including hands-on or
in-person training on the production equipment at the Minnesota Facilities)
• Validation of new PTA Balloon line at the Fremont, CA facility
• Transfer and validation of extrusions to outside OEM manufacturer
• Access and support relating to supplier contracts relating to the Relevant PTA
Products (including permission to speak to suppliers relating to the Relevant
PTA Products)
• All production documentation related to Relevant PTA Products, including
manufacturing equipment drawings, specifications, calibration methods and
preventive maintenance
• Transfer and establishment of manufacturing and production of Relevant PTA
Products at the Seller’s Fremont, California facility
• Engineering and technical support for Transfer and validation of PTA balloon
line to Seller’s Fremont, California facility


Seller shall not be required to provide more than 120 man-hours per week of
Manufacturing Services
Up to 24 Months
For any Services provided more than 12 months after the Closing Date, Purchaser
and Seller shall agree to any fees or consideration in accordance with an hourly
rate of $60 in respect of Seller’s employees
10.
Regulation S-X Financial Statements Services


Regulation S-X Financial Statements Services shall consist of Services for
Purchaser related to the following:
• Access to historical financial information of the DCB Business as may be
reasonably necessary for Purchaser to prepare financial statements with respect
to the DCB Business as of and for the fiscal years ended December 31, 2011,
December 31, 2012 and December 31, 2013 (and any required interim statements)
meeting the requirements applicable to a registrant pursuant to Regulation S-X
promulgated under the Securities Act.


During the 21-month period commencing on the Closing Date, Purchaser may provide
written notice to Seller requesting that Seller provide the Regulation S-X
Financial Statements Services.
Up to 90 days after Seller’s receipt of notice from Purchaser.
Reasonable and documented out-of-pocket costs that have been incurred by Seller
or its representatives in connection with the provision of the Regulation S-X
Financial Statements Services.


6



--------------------------------------------------------------------------------




SCHEDULE 2.2
SERVICE COORDINATORS
[To come.]







1



--------------------------------------------------------------------------------




SCHEDULE 2.5
AUTHORIZED THIRD PARTIES
[To come.]



1

